Ostrander, J.
(after stating the facts). The act in question embraces a single object, which is expressed in its title. ■ Its provisions do not conflict with the local regulation to which attention has been called, and the act is a valid exercise of the police power of the State. Its object is to save human lives and property by prescribing where and how moving picture shows shall be conducted. There is nothing in the act which is not calculated to accomplish its object, nothing which is not germane to the legislative purpose expressed and suggested in the title. It does not conflict with the local regulation, but goes further. It disturbs what the local regulation does not disturb, namely, moving picture shows conducted on floors of buildings above the first floor. The local regulation is not abrogated, but is supplemented. The local regulation conferred upon complainant no right to give such exhibitions on the second floor of a building. It did not disturb it there. The statute is prospective in its operation and uniform in its application. If the business of giving moving picture shows was innocuous in itself, and if the reasonableness of the particular regulation with which we are concerned was questioned, a different question might •be presented. The business is innocuous in so far as it is true that, if neither an explosion nor a fire attends it, it is not harmful to life, limb or property. But the general reasonableness of a regulation forbidding the giving of such shows on other than the first floors of buildings is not questioned. And we may take notice of the fact, which experience has demonstrated, that peculiar hazards attend the handling and exposing of the films in the giving of exhibitions; that the hazard to human life and limb is increased as the means of exit from the places of ex*405hibition are limited. Kegulation, in such a case, extends as well to designating the place where a thing may be done as to prescribing the way in which it may be done. If the public safety or welfare demands that a particular business shall not be conducted in a particular place, the legislative power may be exercised to prevent it. Generally it is by experience only that the necessary regulations of business are indicated, and the legislative power is not limited because the thing which experience has demonstrated should not continue is continuing when the legislature speaks. In effect, but not in terms, the legislature has declared that moving picture exhibitions, unless given under the restrictions of the act, are nuisances, and it has provided that after notice to proprietors all electric current may be cut off from the rooms and buildings by the State officers designated in the act. We are of opinion that the bill of complaint establishes that complainant is conducting an exhibition in violation of law.
The order overruling the demurrer is reversed, an order will be entered in this court sustaining the demurrer, and the record will be remanded to the court below.
McAlvay, C. J., and Brooke, Kuhn, Stone, Bird, Steere, and Moore, JJ., concurred.